[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON MOTION FOR LEAVE TO TAKE DEPOSITION
The appellant in this appeal from a Planning and Zoning Commission denial of approval of a subdivision application; seeks to depose the Town Planner and a Health District Director.
The issue which the appellant seeks to resolve through the depositions is whether a document it submitted (from the Health District) with its application, is the required "certification" (or its functional equivalent) referenced in the subdivision regulations.
In that the equitable disposition of the appeal may very well require determination of such issue, the Motion is granted.
The depositions shall solely concern the issue of the communications from the Health District and what constitutes "certification."
HON. ROBERT McWEENY Superior Court Judge CT Page 7862